Matter of Goodyear (2020 NY Slip Op 04281)





Matter of Goodyear


2020 NY Slip Op 04281


Decided on July 24, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 24, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, CURRAN, AND WINSLOW, JJ.


854/19 CA 18-01438

[*1]IN THE MATTER OF LAURENCE R. GOODYEAR, DECEASED.
DANIEL M. GOODYEAR AND WENDY GRISWOLD, PETITIONERS-RESPONDENTS, 	 
FREDERICK J. YOUNG, BEVERLY H. YOUNG, JOHN F. YOUNG, JAMES R. YOUNG, JEFFREY K. YOUNG, F.J. YOUNG COMPANY, JKLM ENERGY, LLC, AND TILDEN MARCELLUS, LLC, RESPONDENTS-APPELLANTS. 






MEYER, UNKOVIC & SCOTT LLP, PITTSBURGH, PENNSYLVANIA (DAVID G. OBERDICK, OF THE PENNSYLVANIA BAR, ADMITTED PRO HAC VICE, OF COUNSEL), WOODS OVIATT GILMAN LLP, ROCHESTER (BRIAN D. GWITT OF COUNSEL), AND PEPPER HAMILTON LLP (ANDREW P. ZAPPIA OF COUNSEL), FOR RESPONDENTS-APPELLANTS.
HODGSON RUSS LLP, BUFFALO (KEVIN M. KEARNEY OF COUNSEL), FOR PETITIONERS-RESPONDENTS.

	Appeal from an order of the Surrogate's Court, Erie County (Acea M. Mosey, S.), entered June 25, 2018. The order, among other things, granted the motion of respondents for leave to reargue and, upon reargument, clarified a prior decision. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on June 26 and July 6, 2020,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: July 24, 2020
Mark W. Bennett
Clerk of the Court